Citation Nr: 0630653	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  06-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for macular degeneration, 
claimed as blindness, bilateral.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
macular degeneration, claimed as blindness, bilateral.  The 
veteran appealed that decision to the Board in a timely 
manner, and the case was referred to the Board for appellate 
review.  

In September 2006, the Board granted the appellant's motion 
to advance this appeal on the Board's docket, in accordance 
with 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

Macular degeneration, claimed as blindness, bilateral, was 
not shown in service, and the objective medical evidence 
fails to establish a nexus or link between any current vision 
loss and the veteran's military service.


CONCLUSION OF LAW

Macular degeneration was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1101 (3), 1110, 1111, 1112, 1113, 
1154 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a June 2004 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The June 2004 
letter was issued prior to the initial adjudication of this 
claim in October 2004, and there is accordingly no 
prejudicial timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the June 2004 letter, the appellant was not provided with 
notice as to the means by which a disability rating and 
effective date for the disability benefit award on appeal are 
determined.  However, the Board finds no prejudice to the 
appellant by proceeding with review, particularly where 
service connection for the claimed disability has not been 
found, making questions of rating criteria used to evaluate 
the appellant's claim or the effective date of the 
appellant's claimed disability moot.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (when the Board addresses in a decision 
a question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records and post-service private 
medical records.  The appellant was afforded the opportunity 
to request a hearing, but chose not to do so.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the appellant's claim.  The 
United States Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);
 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The appellant's service medical records of the physical 
examination completed upon induction note that he had poor 
vision, with uncorrected vision of 20/100 bilaterally and 
corrected vision of 20/40 bilaterally.  The rest of his 
service records reflect no complaint, diagnosis or treatment 
for an eye abnormality.  His separation examination shows 
that his visual acuity was 20/200, uncorrected, in both eyes, 
but that it was 20/30, corrected, bilaterally.  There is no 
indication from the record that this worsening in the 
appellant's uncorrected vision was caused by any incident 
related to the appellant's service or was anything other than 
the regular progression of his already poor eyesight.

In October 2004, the appellant's ophthalmologist stated that 
the appellant was legally blind due to complications of 
macular degeneration in both eyes, and that he had been 
legally blind since 2003.  In June 2005, a second 
ophthalmologist submitted a letter stating that it was 
"conceivable" that the appellant's sun exposure during 
World War II caused his macular degeneration.  However, he 
also listed other possible causes, such as intense sunlight, 
particularly in more southern latitudes around beaches and 
waterfronts or when reflected off a very snowy background; 
smoking cigarettes; heredity; and other, unknown factors.  He 
specifically noted that the appellant's macular degeneration 
was not clinically apparent until October 1995, approximately 
fifty years after his service in the Pacific.

The veteran has not produced evidence showing the presence of 
an eye injury or disease affecting visual acuity during 
service.  The veteran was given the opportunity to provide 
evidence supporting his claim.  There is no competent 
evidence of record that establishes a causal relationship 
between the decreased visual acuity secondary to macular 
degeneration and the veteran's active military service.  
Although the veteran's ophthalmologist stated that it was 
"conceivable" that the appellant's condition was related to 
sun exposure during World War II, this is hardly a ringing 
demonstration of nexus, particularly where other possible 
causes listed by the ophthalmologist, namely exposure to sun 
in a very snowy background and smoking cigarettes are at 
least as equally likely.  The record shows that the appellant 
was a regular smoker and that he returned after service to 
live in Minnesota, making sun exposure due to reflection off 
of a very snowy surface likely, and these appear to the Board 
to be equally plausible causes of the appellant's macular 
degeneration.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim).  To the 
extent that the veteran himself believes that his eye 
problems are somehow related to his military service, it is 
well established that as a layman without medical training, 
the veteran is not competent to provide a medical opinion as 
to the etiology of his condition. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In summary, for reasons and bases expressed above, the Board 
concludes that in-service disease or injury and medical nexus 
have not been satisfied. The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for macular degeneration, 
claimed as bilateral blindness, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


